TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00109-CR


Michael Scott, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 996378, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
As ordered by this Court, the district court conducted a hearing to determine whether 
appellant's counsel has been diligently working on the appellate brief and when the brief will be
ready for filing.  The court found that counsel has been diligent.  The court also found, based on
counsel's promise, that the brief will be ready by January 12, 2004.
Therefore, appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this
cause no later than January 12, 2004.  No further extension of time will be granted.
It is ordered December 4, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish